Case 0:20-cv-61802-RS Document 1 Entered on FLSD Docket 09/03/2020 Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

 RYAN TURIZO,                                      )
                                                   )
      Plaintiff,                                   )
                                                   )
 v.                                                )
                                                   )    Case No.: __________________________
 PENTAURUS PROPERTIES, LLC,                        )
                                                   )
    Defendant.                                     )
 ___________________________________               )
                                                   )
                                                   )

                                      NOTICE OF REMOVAL

           COMES NOW defendant Pentaurus Properties, LLC (“Pentaurus”), by and through

 undersigned counsel, pursuant to the provisions of 28 U.S.C. §§ 1331, 1441 and 1446, appearing

 specially so as to preserve any and all defenses available under Rule 12 of the Federal Rules of

 Civil Procedure, any and all defenses under the federal laws of bankruptcy and specifically

 preserving the right to demand arbitration pursuant to contractual agreements and the Federal

 Arbitration Act, 9 U.S.C. §§ 1 et seq., and hereby gives notice of the removal of this action from

 the Circuit Court of Broward County, Florida, to the United States District Court for the

 Southern District of Florida. In support of this notice of removal, Pentaurus states as follows:

                                      I.      INTRODUCTION

           1.      Plaintiff Ryan Turizo (“Plaintiff”) commenced this putative class action by filing

 a complaint against Pentaurus in the Circuit Court of Broward County, Florida, Case Number

 CACE-20-012344 on or about July 30, 2020. Pentaurus was served on or about August 5, 2020.

           2.      Plaintiff asserts violations of the Telephone Consumer Protection Act, 47 U.S.C.

 §§ 227 et seq. (“TCPA”). [See generally Complaint.]



 44110058 v1
Case 0:20-cv-61802-RS Document 1 Entered on FLSD Docket 09/03/2020 Page 2 of 6



           3.   Based on these allegations, Plaintiff purports to assert two federal claims under

 the TCPA. [Id.] Plaintiff seeks a declaratory judgment, injunction, actual damages, statutory

 damages, and treble damages. [Id.]

           4.   This case is properly removable pursuant to 28 U.S.C. § 1441 because federal

 question jurisdiction is present. Section 1441 provides, in pertinent part:

                Except as otherwise expressly provided by Act of Congress, any
                civil action brought in a State court of which the district courts of
                the United States have original jurisdiction, may be removed by
                the defendant or the defendants, to the district court of the United
                States for the district and division embracing the place where such
                action is pending.

 28 U.S.C. § 1441(a).

           5.   Additionally, this case is properly removable because Plaintiff has standing under

 Article III of the U.S. Constitution. See U.S. Const. art. III § 2; Lujan v. Def.’s of Wildlife, 504

 U.S. 555, 560 (1992) (recognizing Article III of the U.S. Constitution limits the jurisdiction of

 federal courts to “cases” and “controversies”).

                        II.     FEDERAL QUESTION JURISDICTION

           6.   Federal district courts have “original jurisdiction of all civil actions arising under

 the Constitution, laws, or treatises of the United States.” 28 U.S.C. § 1331. Removal jurisdiction

 based upon a federal question exists when a federal question is presented on the face of a

 plaintiff’s complaint. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).

           7.   This is a civil action arising under the Constitution, laws, or treatises of the United

 States, because Plaintiff is asserting a claim against Pentaurus based upon an alleged violation of

 the TCPA, which is a federal consumer protection statute. [See Complaint.]




 44110058 v1                                       2
Case 0:20-cv-61802-RS Document 1 Entered on FLSD Docket 09/03/2020 Page 3 of 6



           8.    The U.S. Supreme Court has held that TCPA claims give rise to federal question

 jurisdiction. See Mims v. Arrow Fin’l Servs., LLC, 565 U.S. 368 (2012); see also Balthazar v.

 Cent. Credit Servs., Inc., 475 F. App’x 716 (11th Cir. 2012).

           9.    Accordingly, Plaintiff’s TCPA claim arises under the laws of the United States

 and could have been originally filed in this Court.

                                          III.   STANDING

           10.   Standing consists of three elements: (1) plaintiff suffered an injury in fact; (2) that

 is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed

 by a favorable judicial decision. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

           11.   Here, Plaintiff alleges that he suffered an injury as a result of Pentaurus’s

 violations of the TCPA.       [See Compl., ¶ 9.]       Specifically, Plaintiff claims Pentaurus sent

 unsolicited text messages to his cell number in violation of the TCPA. [Id. at ¶¶ 17–23.] As a

 result of Pentaurus’s alleged conduct, Plaintiff claims he is entitled to actual and statutory

 damages. [Id. at ¶ 53, 62.] Further, Plaintiff indicates that “individual damages [were] incurred

 by each member of the Class resulting from Defendant’s wrongful conduct . . . .” [Id. at ¶ 44.]

           12.   Among additional relief sought, Plaintiff also requests a declaration and asks for

 an “injunction prohibiting Defendant from using an automatic telephone dialing system to call

 and text message telephone numbers assigned to cellular telephones without the prior express

 consent of the called party.” [Id. at ¶ 53.]

           13.   Because Plaintiff alleges that Plaintiff suffered an injury in fact that is traceable to

 Pentaurus’s conduct, Plaintiff has Article III standing. Cf. Church v. Accretive Health, Inc., 654

 F. App’x 990, 992 (11th Cir. 2016) (finding no Article III standing because no actual damages

 incurred).



 44110058 v1                                        3
Case 0:20-cv-61802-RS Document 1 Entered on FLSD Docket 09/03/2020 Page 4 of 6



                  IV.     ADOPTION AND RESERVATION OF DEFENSES

           14.   Nothing in this notice of removal shall be interpreted as a waiver or

 relinquishment of any of Pentaurus’s rights to assert any defense or affirmative matter, including,

 but not limited to, the defenses of: (1) lack of jurisdiction over the person; (2) improper venue;

 (3) insufficiency of process; (4) insufficiency of service of process; (5) improper joinder of

 claims and/or parties; (6) failure to state a claim; (7) mandatory arbitrability of some or all of the

 claims; (8) failure to join indispensable parties; or (9) any other pertinent defense available under

 Fla. or Fed. R. Civ. P. 12, any state or federal statute, or otherwise.

                              V.    PROCEDURAL REQUIREMENTS

           15.   This case is a civil action within the meaning of the Acts of Congress relating to

 the removal of cases.

           16.   True and correct copies of “all process, pleadings, and orders” filed to date are

 attached hereto as Exhibit “A” in conformity with 28 U.S.C. § 1446(a). There have been no

 other process, pleadings, or orders served upon Pentaurus to date in this case.

           17.   This notice of removal is filed within the time frame set forth in 28 U.S.C. § 1446.

           18.   Pentaurus has not previously sought similar relief.

           19.   The United States District Court for the Southern District of Florida is the court

 embracing the place where this action is pending in state court.

           20.   Contemporaneously with the filing of this notice of removal, Pentaurus has filed a

 copy of same with the clerk of the Circuit Court of Broward County, Florida and a notice of

 filing notice of removal. Written notice of the filing of this notice of removal has also been

 served upon the Plaintiff.




 44110058 v1                                        4
Case 0:20-cv-61802-RS Document 1 Entered on FLSD Docket 09/03/2020 Page 5 of 6



           21.   Pentaurus reserves the right to supplement this notice of removal by adding any

 jurisdictional defenses which may independently support a basis for removal.

           WHEREFORE, PREMISES CONSIDERED, Pentaurus prays this Court take

 jurisdiction of this action and issue all necessary orders and process to remove this action from

 the Circuit Court of Broward County, Florida, to the United States District Court for the

 Southern District of Florida.


                                            /s/ Jacqueline Simms-Petredis
                                            Jacqueline Simms-Petredis (FL Bar No. 0906751)
                                            BURR & FORMAN LLP
                                            201 N. Franklin Street, Suite 3200
                                            Tampa, FL 36601
                                            Telephone: (813) 221-2626
                                            Facsimile: (813) 221-7335
                                            Email: jsimms-petredis@burr.com
                                            dmorales@burr.com; anolting@burr.com

                                            Zachary D. Miller (FL Bar No. 95669)
                                            BURR & FORMAN, LLP
                                            222 Second Avenue South, Suite 2000
                                            Nashville, TN 37201
                                            Telephone: (615) 724-3216
                                            Facsimile: (615) 724-3316
                                            zmiller@burr.com; agosnell@burr.com

                                            Attorneys for Pentaurus Properties, LLC




 44110058 v1                                    5
Case 0:20-cv-61802-RS Document 1 Entered on FLSD Docket 09/03/2020 Page 6 of 6



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 3, 2020, I electronically filed the foregoing
 using the ECF portal, which will serve an electronic copy upon the following parties:

 Jibrael S. Hindi, Esq.
 Thomas J. Patti, Esq.
 The Law Offices of Jibrael S. Hindi
 110 SE 6th Street, Suite 1744
 Ft. Lauderdale, FL 33301
 jbirael@jibraellaw.com
 tom@jibraellaw.com
 Attorneys for Plaintiff

 Manuel S. Hiraldo, Esq.
 Hiraldo P.A.
 401 E. Las Olas Boulevard
 Suite 1400
 Ft. Lauderdale, FL 33301
 mhiraldo@hiraldolaw.com
 Attorneys for Plaintiff

                                          /s/ Jacqueline Simms-Petredis
                                         Jacqueline Simms-Petredis




 44110058 v1                                6
